Citation Nr: 0428967	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-12 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
recurrent right ankle sprain status post lateral ankle 
reconstruction with Brostrom repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
July 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for recurrent 
right ankle sprain status post lateral ankle reconstruction 
with Brostrom repair, and awarded a 20 percent rating, 
effective September 9, 2002.


FINDING OF FACT

Recurrent right ankle sprain status post lateral ankle 
reconstruction with Brostrom repair is productive of 
persistent pain and markedly decreased range of motion, loss 
of dorsiflexion with resistance.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no 
higher, for recurrent right ankle sprain status post lateral 
ankle reconstruction with Brostrom repair have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2003); 38 C.F.R. 
§§ 3.321(b), 4.71a, Diagnostic Codes 5270, 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In the instant case, the agency of original jurisdiction 
notified the veteran of the information and evidence 
necessary to substantiate the claim and the respective 
responsibilities of each party for obtaining and submitting 
evidence.  This was accomplished by way of a September 2002 
VA letter, which is prior to the April 2003 rating decision.

The RO notified the veteran of the responsibilities of the VA 
and the veteran in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there was any other 
information or evidence he considered relevant to his claim 
for service connection for right ankle disability, so that VA 
could help by getting that evidence.  

The RO notified the veteran why he was entitled to service 
connection for recurrent right ankle sprain status post 
lateral ankle reconstruction with Brostrom repair, rated at 
20 percent disabling in the April 2003 rating decision, and 
the May 2003 statement of the case.  The RO notified the 
veteran of the laws and regulations pertaining to service 
connection and provided a detailed explanation why service 
connection was warranted for right ankle disability as 20 
percent disabling under the applicable laws and regulations 
based on the evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, the VA provided a VA medical examination in March 2003, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In April 2003, the RO granted service connection for 
recurrent right ankle sprain status post lateral ankle 
reconstruction with Brostrom repair, and awarded a 20 percent 
rating under 38 C.F.R. § 4.71, Diagnostic Code 5271 for 
limited motion of the ankle.  The veteran contends that he is 
entitled to a 30 percent evaluation under Diagnostic Code 
5270 for ankle ankylosis.  Otherwise, the veteran contends 
that based on the record, he should be granted a separate 
evaluation for lateral instability in excess of 20 percent.  
(See VA Form 21-4138, dated May 2003).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In this case, there is no diagnostic code specific to 
recurrent right ankle sprain status post lateral ankle 
reconstruction with Brostrom repair.  For this reason, the RO 
evaluated the veteran's service-connected disability by 
analogy under Diagnostic Code 5271 for limited ankle motion. 
The Board will consider whether a higher rating can be 
granted under this diagnostic code, as well as consider any 
other potentially applicable diagnostic codes.  

The normal range of motion of the ankle is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II.  The assigned 20 percent 
disability rating under Diagnostic Code 5271 requires marked 
limited motion of the ankle. The next higher rating of 20 
percent, which is also the maximum evaluation available under 
Diagnostic Code 5271.  The words "moderate" and "marked" are 
not defined in the VA Schedule for Rating Disabilities. 
Rather, it is the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate rating that 
would compensate the veteran for impairment in earning 
capacity, functional impairment, etc.

Ankle ankylosis is rated under Diagnostic Code 5270.  
Ankylosis of the ankle in plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity 
warrants a 40 percent evaluation.  A 30 percent evaluation is 
warranted ankylosis of the ankle with plantar flexion between 
30 degrees and 40 degrees or in dorsiflexion between 0 
degrees and 10 degrees.  Ankylosis is  "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary 321 
(28th ed. 1994).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).

The service medical records show a pre-service right ankle 
fracture, and incidents of recurrent right ankle sprains in 
service with residual swelling and decreased range of motion, 
as well as complaints of right ankle pain and instability.  A 
July 27, 1995 operation report shows that a right lateral 
ankle reconstruction with Brostrum repair was performed in 
service.

Upon a March 2003 VA examination, the veteran notified the 
examiner that since service, he has had an increase in right 
ankle pain, so that now it is constant throughout the day.  
The veteran further reported that the pain will increase if 
he stands greater than 30 minutes or walks greater than about 
45 minutes to one hour.  He reported stiffness of his ankle 
in the morning as he rises from bed, and that his symptoms 
are worse in cold, rainy weather.  He also indicated that he 
is unable to run now or participate in other sporting type 
activities, and that he will twist his ankle about three to 
four times each month.  He notified the examiner that he will 
have only slight swelling after twisting his ankle, but that 
about three to four times each year, he will have significant 
flare of his ankle pain, at which time he has to take about 
two days off and elevate his ankle.

On examination of his right ankle, the VA examiner found 
slight tenderness to palpitation around the top of the ankle 
from the lateral malleolus over toward the medial malleolus.  
He reported dorsiflexion limited to 10 degrees and plantar 
flexion limited to 33 degrees.  Against resistance, he 
reported dorsiflexion limited to 0 degrees, but no change to 
plantar flexion.  In the DeLuca resistance-testing protocol, 
he reported significantly increased pain on the superior 
aspect of his ankle against repeated movements.  He noted 
that eversion of the ankle caused significant pain.  The 
examiner also reported slight lateral instability as the 
examiner moved the ankle around.  

A March 2003 VA x-ray examination report shows no fractures 
of soft tissue; the mortise symmetric and the syndemosis 
intact; no subluxations; and normal x-ray of right ankle.

After examination of the right ankle and the rest of the 
claims file, the examiner diagnosed recurrent ankle sprain, 
status post lateral ankle reconstruction with Brostrom repair 
with a residual of chronic pain and limited activities; 
dorsiflexion limited to 10 degrees and plantar flexion 
limited to 33 degrees.  He also diagnosed dorsiflexion 
limited to 0 degrees against resistance; flares occurring 
three to four times each year requiring two days of rest each 
time to elevate foot; and normal x-rays.

Resolving any reasonable doubt in the veteran's favor, the 
Board will grant him a 30 percent rating for his ankle 
disorder based on 0 degrees of dorsiflexion to resistance on 
motion testing, significant pain on eversion, painful motion, 
and functional loss. A review of the evidence demonstrates 
that given the veteran's pain, functional loss, and virtual 
loss of motion on dorsiflexion, a 30 percent evaluations more 
closely approximates the veteran's symptoms due to the 
recurrent right ankle sprain status post lateral ankle 
reconstruction with Brostrom repair.  

Although the veteran asserts that he should be granted a 
separate evaluation for lateral instability of the ankle, the 
rating provisions do not provide for such an evaluation.  The 
ankle rating provisions solely address ankylosis of the 
ankle; limited motion of the ankle; ankylosis of 
subastragalar or tarsal joint; malunion of os calcis or 
astragalus; and astragalectomy.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 - 5274.  Diagnostic Code 5262 includes 
ratings for ankle disabilities resulting from malunion or 
nonunion of the tibia and fibula.  The Board reviewed 
additional potentially applicable codes, but can find no 
basis on which to assign a rating in excess of 30 percent for 
the right ankle disability.  There is no evidence of malunion 
of the os calcis or astragalus ratable under Code 5273 
(2003); nonunion or malunion of the tibia or fibula, ratable 
under Code 5262 (2003); or of astragalectomy residuals, 
ratable under Code 5274 (2003).  Thus, these provisions are 
not applicable to this case.  The Diagnostic Codes do not 
include a separate rating for lateral instability of the 
ankle; thus, the right ankle cannot be rated separately for 
that disorder.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the right ankle disability 
was more than 30 percent disabling.  Thus "staged ratings" 
are inapplicable to this case. 

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 30 
percent evaluation.  See 38 C.F.R. § 4.7.  Therefore, the 
claim for a 30 percent evaluation, but no higher, for the 
service-connected right ankle disability is granted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

An initial rating of 30 percent, but no higher, for recurrent 
right ankle sprain status post lateral ankle reconstruction 
with Brostrom repair is granted, subject to the rules and 
payment of monetary benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



